Title: To Benjamin Franklin from Benjamin Webb, 15 April 1784
From: Webb, Benjamin
To: Franklin, Benjamin




Dear Sir
Geneva April 15th. 1784

I took the Liberty of writing to you by the favour of your Grandson sometime since—and It is only from very urgent


Reasons that I am induc’d again to trouble you, which I hope you will be so good to pardon. I have not ever mentioned to you myself, any other part of my unfortunate History, but that of being intirely deprived of the Society of my amiable little Woman by Ill health. This had been the Case three years before I left England. But this is not all. The total deprivation of the Means to support Her—her dear Babes and myself, is also a part of my sad Story. The Limits of a Letter will not admit of the particulars—as well as that I should be sorry to pain you with the Recital of certain Circumstances that led to, and finished this sad Catastrophe. Your former Acquaintance with the parties, about whom Truth & Justice to my own Character would oblige me to speak plainly, must give you pain to hear.
Let It suffice therefore at present to say, that with a fine Fortune in my pocket—& with the highest Ideas that the sweetest Enjoyments of Life were only to be found In Its most private Walks—thus provided for—and Seemingly guarded against the Whirlpools of Speculation & Schemeing, I was so weak to suffer myself to be prevailed on, to embark on those dangerous Waters, & was swallow’d up—without having first of all made a Settlement for Subsistance on my dear Wife, and her Issue.— Thus I became totally ruined—however, having always bore an unimpeachable good Character, & what is more material, wishing, from principle I trust, to deserve It, I had no doubts of being able in some way or other to provide for myself and Family. I gave up my All, as the Law justly requires, at the third Meeting, and was on the point of being made a free man—When Those who owed me Respect and Honour to my Live’s-end, dared to insinuate that I had Somewhere secreted property, to a large Amount.

This occasioned a most unnecessary Adjournment at the Moment I had as good a right to be liberated as ever unfortunate Bankrupt had.— And in Its Consequences involved everything I did or said in the thickest Mists of Suspicion & prejudice. My honour thus deeply wounded, Nay—my Character—the only Wherewithall I had left to provide for my helpless Family hereby fatally stab’d—instead of staying to vindicate and recover It as I ought to have done—driven almost to Desperation—I acquainted no one in the World with my Intention, but in the moment of Despondency took the fatal Step that landed me on a foreign Shore—with my son Charles however as some Solace, and Guard perhaps to a miserable Being. The Circumstance of quitting my Country made so against my Cause, that my Enemies of course triumph’d, & some of my best Friends were stagger’d.— But Time will convince them all, that reasoning on probabilities is not the surest Basis. I have long since had the Satisfaction to know, that the three Assignees who have been setling our Affairs, have given up every Idea that I had secreted property. One of them the late Mr. Polhill did invite me to return, and the present Judge Kenyon early gave It as his Opinion that I might with perfect safety to my person,— but I am too well acquainted with Parties, & still too sore from the Wounds of past Ill usage to dare to trust them, ’till by a petition to the Chancellor signed by all the Creditors, shall put me out of the reach of Malevolence— That, now is impeded by only One, who is perhaps turned of Ninety.— His

inexorability to my certain Knowledge has been Kept alive by Artifice and Falshood. The Support of myself and Child have ever since my Absence, depended on the Bounty of a few particular Friends in England—and some of their Contributions on the Success of Trade & Commerce, which was never at a more uncertain or lower Ebb than now in England. I cannot with propriety say more.
In short I am under the Necessity to apply by a more general Memorial to those Who Knew me in my days of prosperity— and It has occurr’d to me, that if It could be presented to you, Sir, you would be so good candidly to think of, and help me. I was obliged however to Send the Memorial to England with all Expedition, but I herewith send a Copy of It to you, as also of the Certification of It by my two valuable Friends Mr. Pigott & Mr. Clason. I beg your pardon most sincerely for this long Interuption. I have slid into a Prolixity I did not intend. I have the Honour to subscribe myself with the highest Respect Sr. Yr. much obliged and obedt. hble Servt

B: Webb



Charles & myself desire to join in Love to your Grandson.
The greatest fall of Snow here yesterday that has happen’d in the memory of Man at this Season. In nine hours, It was thirteen Inches & a half deep.—
Mr. & Mrs. Pigott desire me to present their Compliments.
My present Direction I will take the Liberty of Subjoining. At Mr. Roux near the Great Coffeehouse. Geneva.

 
Addressed: To / The Honble: Benjn Franklin / Esqr. / at / Paris.
Notation: Webb M. Benjn.
